Title: To Benjamin Franklin from Charles-Marguerite-Jean-Baptiste Mercier Dupaty, 30 December 1783
From: Dupaty, Charles-Marguerite-Jean-Baptiste Mercier
To: Franklin, Benjamin


          
            Sir
            Paris December the 30th. [1783]
          
          I have the honour to send you with a thousand thanks, the book you have been so good as to lend me. I have perused it with satisfaction, notwithstanding I thougt the system of the Author incomplete, sometimes erroneus, often chimerical, and in general treated in a manner rather too superficial. But the importance of the subject, the continual clearness of the style, a good deal of Eloquence, and now and then some happy ideas, impressed if not with the fire at least with the flame of the Love of humanity, have dragged me with some rapidity to the end. I think the reader is often wandering in Heaths, but he always treads on the green and sometimes on the flowers. With pleasure then, shall I read the following volume, and should think myself under a great obligation, if you would send it to me with the two others. Were I not affraid of abusing of your Complaisance, I would beg of you to send me back this one, that I might in a second perusal, embrace at once the whole system.
          
          I shall not be less punctual in restoring your books, than in paying you the tribute of hommage and Veneration, wich must be looked upon as a duty by all those that are animated by the Love of philosophy, Liberty and humanity.
          I have the honour to be Sir Your most humble obedient servant
          
            Dupaty.
          
        